Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims 1 & 4 filed on 09/25/20 via a preliminary amendment and are under examination.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statements
4.	   The information disclosure statement (IDS) submitted on 09/25/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
5.	The drawings filed on 09/25/20 are accepted by the examiner.

Specification
6.	The abstract of the disclosure is objected to because it contains a legal phraseology “comprises” in line 3. Correction is required.  See MPEP § 608.01(b). The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  
METHOD AND DEVICE FOR SECURITY PROCESSING OF UE SWITCHING FROM AN RRC IDLE STATE TO AN RRC CONNECTED STATE”
Appropriate Correction is required.

Claims Objections
8.	Claims 1 & 4 are objected to because of the following informalities:
9.	Claim 1 recite, in part, “user equipment (UE)” in the preamble. Since it is recited for the first time in the claim, for clarity it is suggested to change “user equipment (UE)”” to “a user equipment (UE)”
10.	Claim 4 is also objected for the same reason as set forth above for claim 1.
Appropriate Correction is required.
11.	Claim 4, in part, recites, “User Equipment (UE), comprising: a processor; and 
a memory, storing instructions, wherein when run by the processor, the instructions execute a method comprising:” the examiner suggested to change it to, “User Equipment (UE), comprising: a processor; and a memory, storing instructions, wherein when run by the processor, the instructions execute the steps of:” to overcome claim objection for being hybrid claims. 


Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
13.	Claims 1 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over by Lin et al. (hereinafter referred as Lin) US Patent Application Publication No. 2019/0141753 A1, in view of Huawei et al. (hereinafter refereed as Huawei), NPL Document, “Introduction of Early data transmission in 36.331” Reno, USA 27th November-1st December 2017 (as disclosed in the IDS).
Regarding claims 1 & 4: Lin discloses User Equipment (UE) (See FIG. 1 & Para. 0023; a user equipment 11), comprising: 
(See FIG. 1 & Para. 0026; a user equipment 11 includes a processor 131); and 
a memory (See FIG. 1 & Para. 0026; a user equipment 11 is equipped with memory/storage), storing instructions, wherein when run by the processor, the instructions execute a method comprising: 
transmitting a random access preamble (corresponds to random access request message) using an Early Data Transmission (EDT)-specific Physical Random Access Channel (PRACH) resource (See FIG. 6 & Para. 0060; the UE transmits a random access request message, wherein the random access request message is transmitted according to configuration information of a random access channel resource early data transmission); 
receiving a random access response including an uplink (UL) grant (See FIG. 6 & Para. 0060; the UE receives a random access response message, wherein the random access response message includes uplink grant); 
transmitting a Radio Resource Control (RRC) connection resume request (RRCconnectionresumerequest) (corresponds to an RRC connection resume request message) (See Para. 0047; the user equipment  transmit an RRC request message M3c to the base station, wherein  the RRC request message M3c is an RRC connection resume request message used by the user equipment  for requesting to enter the RRC connected mode) and user data for user plane-early data transmission (UP-EDT) by using the UL grant (See FIG. 6 & Para. 0060; the UR sends an RRC request message, wherein the RRC request message carries an early uplink data from the user equipment); and 
Lin does not explicitly discloses for the UP-EDT, performing actions upon leaving an RRC connected state in a case of receiving an integrity check failure indication from a Packet 
However, Huawei from the same field of endeavor discloses for the UP-EDT, performing actions upon leaving an RRC connected state in a case of receiving an integrity check failure indication from a Packet Data Convergence Protocol (PDCP) layer concerning a signaling radio bearer (SRB) while a timer T300 is running (See Section 5.3.3.4a & 6.7.3.1; Restoring the PDCP state and re-established PDCP entities for SRB2 and all DRBs. Moreover, the lower level validation for integrity protection of an RRCConnectionResumeMessage is requested using the pre-configured algorithm and a Key. If the check of the integrity protection of the RRCConnectionResume message fails, an action is executed when leaving RRC_CONNECTED).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include performing actions upon leaving an RRC connected state in a case of receiving an integrity check failure indication from a Packet Data Convergence Protocol (PDCP) layer concerning a signaling radio bearer (SRB) while a timer T300 is running as taught by Huawei in the system of Lin to establish or resume an RRC connection to perform early data transmission without transition to RRC_CONNECTED (See Page 6; below FIG. 5.3.3.1-11).


Conclusion
14.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.

A. 	Charbit et al. 2019/0159260 A1 (Title: NB-IOT PRACH resource partitioning and multiple grants in RAR for edt) (See FIG. 1, Claims 8 & 14).
B.	Johansson et al. 2019/0104553 A1 (Title: High reliability and early data transmission) (See abstract, Para. 0072-0073 & 0104-0106).
C.	Shih et al. 10, 667, 323 B1 (Title: method and apparatus releasing preconfigured uplink resource configuration in a wireless communication system) (See abstract, 0037, 0042-0043 & 0068).

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076. The examiner can normally be reached M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/            Primary Examiner, Art Unit 2469